FILED

MAR l l ?U?.')’
C'@Vk, U.S, 9

UNITED STATES DISTRICT COURT Bankruprc\i:s,;i`"::;'~€r’»' fine
FOR THE DISTRICT OF COLUMBIA  mts
SUHAIL ABDU ANAM, et al.
Pelitioner,
v. Civil Action No. 04-1194 (TFH)

BARACK H. OBAMA, et czl.,

Respondenls.

STIPULATION AND ORDER

Upon consideration of the Stipulated Motion for Vo1untary Dismissal Without Prejudice
and for Continued Counsel Access Pursuant To the Protective Order, lt is hereby STIPULATED
AND ORDERED that:

l. Petitioner Bisheer al Marwalah’s (ISN 837) ("Petitioner") Petition for a Writ of
Habeas Corpus, and this action, are hereby DISMISSED without prejudice.

2. The Protective Order and Procedures for Counsel Access to Detainees at the
United States Naval Base in Guantanamo Bay, issued by Judge Hogan on September ll, 2008, in
In re.' Guantanamo Bay Detainee Litigatz`on, No. 08-MC-442 (TFH) (D.D.C.) (OS-MC- 0442
Dkt. No. 23 5), and entered in this case (Dkt. No. 23 5) on that date (the "Protective Order"), shall
remain in effect and continue to govern Petitioner’s access to counsel while he remains confined
at Guantanamo Bay and has the right to seek further relief by habeas corpus, whether or not he
actually continues to have a petition pending before the Court.

3. This Stipulation and Order is without prejudice to the paxties’ rights to seek to set
aside, modify, or otherwise obtain relief from any provision herein or of the Protective Order on

any ground that could be or could have been raised at any time.

4. The Court shall retain jurisdiction to enforce the terms of this Stipulation and

Order.

so oRDERED._,l..., `7/£ 7 

Signed by Thomas F. Hogan, Judge, on Es'-bNa-ry g , 2013.
17a/cf